Title: From Thomas Jefferson to George Hammond, 9 July 1792
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia July 9th. 1792.

It is extremely to be regretted, that while the grounds of difference between our respective countries are under amicable discussion, any circumstances should arise on either side, which might excite questions of still greater delicacy or tend to disturb or imbarrass the course of the discussion. We have no information on our part of the facts which are the subject of your letter of the 5th. but the Governor of Vermont will be immediately applied to for such information, on the receipt of which no time shall be lost in taking thereon those measures which shall appear proper. In the meantime I can assure you with truth of the real wish of our government to avoid whatever might affect the old, or excite new questions between us, and of our sincere dispositions to cultivate harmony on our borders and a friendly understanding in general between the two nations. The present imbarrassment, arising so unexpectedly, is a proof how important it is to hasten to a conclusion  the general settlement of our rights. I have the honor to be with respect Sir, Your most obedient and very humble servant

Th: Jefferson

